In an adoption proceeding pursuant to Domestic Relations Law article 7, the natural father appeals from an order of the Family Court, Suffolk County (Pach, J.), entered March 2, 1994, which, after a hearing, determined that his consent to his daughter’s adoption by the mother’s new husband was not required.
Ordered that the order is affirmed, without costs or disbursements.
On this record, it cannot be said that the Family Court erred in concluding that the appellant natural father "evince[d] an intent to forego * * * parental * * * rights and obligations” (Domestic Relations Law § 111 [2] [a]; see, Matter of Amanda, 197 AD2d 923; Matter of Stephan Joseph S., 158 AD2d 524; cf., Matter of Corey L. v Martin L., 45 NY2d 383). Bracken, J. P., Copertino, Krausman and Florio, JJ., concur.